Title: [Diary entry: 19 January 1786]
From: Washington, George
To: 

Thursday 19th. Thermometer at 19 in the Morning—20 at Noon and 22 at Night. Morning Cloudy—Wind Northerly and weather cold. Snow about an Inch deep fell in the Night. After ten oclock it began again, & continued Snowing fine till bed time with the wind Northerly. Discontinued getting Ice, the river not being in a State to get it from the other shore and the prospect such as to get it any where in the course of a day or two. The Negro Shoemaker belonging to Mr. Lund Washington came to work here in the forenoon of this day.